Citation Nr: 1450624	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  08-32 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder. 

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a headache disorder.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a bilateral hearing loss disability.

7.  Entitlement to service connection for an acquired psychiatric disorder, to included posttraumatic stress disorder ("PTSD").



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty training from August to November 2003, from January 2004 to November 2005, from January 2007 to February 2007, from March to April 2007, and from September 2008 to November 2011.  He also served at various times on active duty for training between May 2004 through November 2012.

This appeal to the Board of Veterans' Appeals (Board) is from a 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Based on the medical evidence of record, the Board has recharacterized the issue of entitlement to service connection for a lung disability and PTSD more broadly as styled above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In April 2010, the appellant was scheduled for a Travel Board hearing but did not appear for the proceeding, did not provide a reason for his absence, and did not request a new hearing.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

In June 2012, the Board remanded these issues for additional evidentiary development.  The case has now been returned to the Board for appellate review.  As will be discussed below, the Board finds there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).)


FINDINGS OF FACT

1.  There is no current diagnosis of a respiratory disorder, and the appellant failed to attend multiple scheduled examinations.

2.  There is no current diagnosis of sleep apnea, and the appellant failed to attend multiple scheduled examinations to evaluate this claim.

3.  There is no current diagnosis of a low back disability, and the appellant failed to attend multiple scheduled examinations to evaluate this claim.

4. There is no current diagnosis of a headache disorder, and the appellant failed to attend multiple scheduled examinations to evaluate this claim.

5.  There is no current diagnosis of tinnitus, and the appellant failed to attend multiple scheduled examinations to evaluate this claim.

6.  There is no current evidence of a hearing loss disability for VA purposes, and the appellant failed to attend multiple scheduled examinations to evaluate this claim.

7.  An acquired psychiatric disorder has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the appellant's active service.  The appellant failed to attend multiple scheduled examinations to evaluate this claim.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  Sleep apnea was not incurred or aggravated in service.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

3.  A low back disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

4.  A headache disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

5.  Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

6.  A hearing loss disability was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

7.  An acquired psychiatric disorder was not incurred or aggravated in service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in July 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the appellant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issues were readjudicated in a December 2012 Supplemental Statement of the Case.  

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claims, including requesting information from the appellant regarding pertinent medical treatment he may have received.  The appellant failed to report to three scheduled examinations in March 2007, September 2008 and January 2009.  In a March 2012 Informal Hearing Presentation, the appellant, through his representative, acknowledged his failure to appear to the aforementioned VA examinations and noted that "the problems and conditions that led to his non-appearance...have been corrected and he will appear at any rescheduled VA examinations."  Pursuant to the Board's June 2010 remand, the VA scheduled the appellant for yet another examination in November 2012, and he again failed to report to this appointment.  In a July 2013 statement, the appellant expressed he missed his most recent VA examination because he does not have a place to live, provided an address and two telephone numbers where he could be reached, and requested to be rescheduled for another VA examination.

A claimant must keep VA informed of his whereabouts.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  The United States Court of Appeals for Veterans Claims (Court) has clearly held that, if a claimant does not do so, there is no burden on VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Due to at least four separate failures to attend scheduled VA examinations, and his failure to respond to VA's inquiries, the Board must deny the appellant's request for yet another VA examination.  While the appellant has indicated a willingness to appear, the credibility of his statements must be weighed against what he has done, and what he has done is either failed to report for examinations or cancelled examinations.  Indeed, a November 2012 printout of the Veteran's compliance with scheduled examinations shows that he has been a "no show" for 34 separate examinations, including examinations scheduled pursuant to the Board's most recent remand.  When an appellant fails to report for an examination scheduled in conjunction with original compensation claims, such as in this case, the claims shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).

As for the additional evidentiary development, the appellant did not respond to the request for additional information regarding current treatment records for his claimed disabilities.  He was informed of his failure to respond in the December 2012 Supplemental Statement of the Case.  

In December 2012, there was a formal finding of unavailable service treatment records from the Records Management Center.  VA was able to obtain some service treatment records.  Where service records are unavailable, VA has a heightened duty to assist the appellant.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).  The appellant has been notified of the unavailability of some of his service records.  The Board is aware of the heightened duty to assist in such cases, and all appropriate action has been taken herein.

Hence, VA has fulfilled its duty to notify and assist the appellant, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Legal Criteria - Service Connection

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

"Active military service" is defined in VA laws and regulations as including any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a) (2014).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In evaluating a claim, the Board must determine the probative value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A layperson is competent to report on the onset and continuity of his current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding a material issue, the appellant is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Respiratory Disorder and Sleep Apnea

The appellant seeks entitlement to service connection for a respiratory disorder and sleep apnea.  

A review of the available service treatment records from the appellant's periods of active duty show a diagnosis of improved bronchitis in December 2004.  In October 2006, he had a positive tuberculin skin test with no active tuberculosis and negative pulmonary symptoms.  In September 2008, chest X-rays revealed normal findings.  In September 2009, he was again assessed as having no active tuberculosis.

A VA treatment note from November 2006 mentioned the prior positive tuberculosis skin test from a month ago.  There were no noted symptoms or diagnosis noted. 

In considering the appellant's own statements, while he is competent to testify about any symptoms relating to a respiratory disorder or sleep apnea, he has not provided any evidence to demonstrate he is qualified to diagnose either a chronic respiratory disorder or sleep apnea.  He has also provided no medical evidence of a diagnosis.  Accordingly the Board assigns a low probative value to his contentions. 

A review of the record shows no evidence of a current respiratory disorder or sleep apnea.  As previously noted, the appellant was afforded multiple opportunities to attend a VA examination.  By failing to report for the VA examination without good cause or adequate reason, the appellant denied VA the opportunity to obtain information that could have substantiated his claims.  38 C.F.R. § 3.655.  The duty to assist is a two-way street.  If an appellant wishes help in determining his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Because the appellant does not have a current disability for which service connection can be granted, entitlement to service connection for a respiratory disorder and sleep apnea is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claims are denied.

Low Back Disability and Headache Disorder

The appellant seeks entitlement to service connection for low back and headache disorders.  

A review of the available service treatment records from the appellant's periods of active duty show a complaint of back pain in July 2004, with a reported history of work-related back problems and a back strain in 2004.  In a September 2009 medical assessment the appellant indicated his injured his back while doing deadlifts in Kuwait, but never sought medical treatment.  In June 2011, during his period of reserve service, he was diagnosed with chronic low back pain.  

VA treatment records show repeated complaints of low back pain but no underlying disorder.  

In a November 2005 active duty physical assessment, the appellant reported a history of headaches associated with stress and exercising.  In a June 2011 VA treatment note, he complained of headaches associated with reading.  The appellant was issued a permanent profile for headaches and joint pain in July 2012, but as noted above he failed to report for examinations to that would provide information needed to fairly adjudicate his claim.  

Moreover, the Court has held that "...pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) vacated in part, appeal dismissed in part on other grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In considering the appellant's own statements, while he is competent to testify about any symptoms relating to low back and headache disorders, he has not provided any evidence to demonstrate he is qualified to diagnose either migraines or an organic headache disorder.  He has also provided no medical evidence of an underlying disorder.  Accordingly the Board assigns a low probative value to his contentions.

As previously noted, the appellant was afforded multiple opportunities to attend a VA examination to assess his claims, but failed to appear.

Because a review of the record does not indicate the appellant has an underlying disorder that contributes to his low back pain and headaches, or evidence that links those disorders to service, entitlement to service connection is not warranted.  See Brammer, 3 Vet. App. at 225 (1992).  

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claims are denied.

Tinnitus and Bilateral Hearing Loss Disability

The appellant claims entitlement to service connection for tinnitus and a bilateral hearing loss disability.

Under 38 C.F.R. § 3.385 impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

The available service treatment records indicate that in May 2008 post-deployment traumatic brain injury questionnaire, the appellant reported being exposed to a blast during his deployment with symptoms of ringing in ears.  Notably, the Veteran stated that the symptoms were no longer present as of the date of the report. 

Audiometric data taken from September 2002 through November 2011 do not show any evidence of a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The Board notes the appellant reported experiencing hearing loss in December 2007, however audiometric data taken at the time revealed no evidence of hearing loss.

VA treatment records show that in February 2008 and June 2011, the appellant reported a history of decreased hearing in the right ear due to frequent infections.  Upon examination in June 2011, his hearing was grossly intact.

Again, the appellant was afforded multiple opportunities to attend a VA examination to assess his contentions but failed to appear.

While the appellant is competent to testify about any symptoms relating to tinnitus or a hearing loss disability, he has not provided any evidence to demonstrate he is qualified to diagnose a hearing loss for VA purposes and has not provided no medical documentation linking either a hearing loss disability or tinnitus to active duty service, to include his combat service.  Accordingly the Board assigns a low probative value to his contentions.

Because the Veteran is not shown to have a current disability for which service connection can be granted, entitlement to service connection for tinnitus and a hearing loss disability is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claims are denied.

Acquired Psychiatric Disorder

The appellant seeks entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

Available service treatment records show that in a March 2011 pre-deployment assessment indicates the appellant was referred to behavioral health.  

VA treatment records from outside his periods of active service show positive screens for PTSD and depression in February 2008.  Upon further evaluation, he met the criteria for minor depression or depression in partial remission, but did not meet the criteria for anxiety or PTSD.  He was diagnosed with an adjustment disorder with depressed mood.  He again screened positive for PTSD and depression in June 2011.  In July 2012 the Veteran was placed on a permanent profile for anxiety and depression.  

It is not clear whether the appellant has a current psychiatric disorder.  Assuming that he does there is no competent evidence of a nexus between a current psychiatric disorder and service.  While the appellant is competent and credible to testify about his observable psychiatric symptoms, as a layperson, he is not competent to provide an opinion as to a complex medical matter, such as the etiology of a psychiatric disorder.  See Layno, 6 Vet. App. at 470.  Accordingly, the Board assigns a low probative value to the appellant's assertions of the etiology of his disease.

Furthermore, the Board efforts to determine if current psychiatric pathology is present or related to the in-service findings have been thwarted by the appellant's repeated failure to report for examinations.  As such, entitlement to service connection for an acquired psychiatric disorder is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim is denied.

ORDER

Entitlement to service connection for respiratory, low back, psychiatric, headache, and hearing loss disorders is denied.  Entitlement to service connection for tinnitus is denied.  Entitlement to service connection for sleep apnea is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


